Title: From John Adams to Joseph G. Wright, 31 May 1798
From: Adams, John
To: Wright, Joseph G.


To the Inhabitants of the Town of Wilmington in the State of North Carolina.
Gentlemen.Philadelphia May 31 1798

You Address, unanimously adopted, at a meeting legally convened, has been presented to me, by your Senators in Congress Mr Martin and Mr Bloodworth.
An Assurance, from the Citizens of Wilmington that you view with intire approbation the Advances made by the President Executive Authority of your own Government to that of France, for an honourable and equitable Adjustment of all differences between the two Republicks, is of high Value to me, and affords a convincing Proof  that Americans think and feel alike, on great and essential Objects, in all  Parts of the Union.
The Friendship you entertained for the People of France, from a Seeming congeniality of Sentiment respecting Civil Liberty, and from the consideration that they were engaged with America, in the conflict that terminated in her Independence, So long as the establishment of a free and equal Government appeared to be the virtuous Objects of their pursuit, far from being a reproach, was honourable to the dispositions of your hearts.
The Repulsion of our Advances, candid  and liberal and conciliatory as all the impartial World will pronounce them, has indeed made it too evident, that Principles replete with danger to this Country and to all others, actuate the Conduct of the present French Government,
It is indeed manifest to the World that the unexampled moderation of America, has served only to excite new Aggressions: and your declaration that, if when the Extremity of War, becomes the final resort, all the Exertions that should be exerted in so just a Cause, from Men animated by an ardent Love of their Country, and resolute to assert its Rights and Support its Government, may be depended on from you, will be Satisfactory to every Branch of the Government, and highly pleasing to all your fellow Citizens.
The Testimony of the Citizens of Wilmington to my Zeal and Industry, in the public service, is very dear to me and your Petitions for the Blessings of the sSupreme Being on my Endeavours, and that I may experience his peculiar Care and Providence, can be answered only by Supplications on my Part, for your Country, yourselves and your Posterity.
John Adams